Citation Nr: 1621567	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  11-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a gastrointestinal disorder.

2.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1968 to December 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland. 

During the course of the Veteran's appeal, the RO granted service connection for posttraumatic stress disorder in a September 2011 rating decision.  Therefore, the Board finds that the full benefit sought on appeal was granted for this claim, and thus, the claim is no longer on appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The record reflects that in May 2016, the AOJ issued a statement of the case concerning the Veteran's disagreement with the initial rating assigned the psychiatric disorder.  To date, no further communication from either the Veteran or his representative as to that matter has been received.  In consequence, the Board will not further address the matter at this time.

The Board notes that on the Veteran's VA Form 9 filed in November 2009, he indicated that he wanted to have a Board hearing in Washington, D.C.  On December 2010, the Veteran filed another VA Form 9 indicating a request for a Board hearing at his local VA office.  In October 2011, the Veteran filed a third VA Form 9, this time indicating that he did not want a Board hearing.  The Board finds that the latest VA Form 9 (that filed in October 2011) controls as to the Veteran's desire for a Board hearing.  As he indicated on that form that he no longer desires a Board hearing, the Board will proceed with the appeal.
 
It is also noted that when the Veteran was afforded his VA examination in March 2007, the examiner found that the Veteran had peptic ulcer disease but that symptoms of reflux, gastric irritation, and H. pyloric may have been present during service.  As the duodenal ulcer or peptic ulcer disease could conceivably produce the symptoms that the VA examiner noted, the Board believes it is more appropriate to expand the nature of his claim on appeal and characterize it as a claim for entitlement to service connection for a gastrointestinal disorder, to include peptic ulcer disease, duodenal ulcer, reflux, gastric irritation, and H. pylori.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a gastrointestinal disorder on a de novo basis is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1982 RO rating decision denied the Veteran's claim seeking service connection for a gastrointestinal disorder; the Veteran did not appeal that decision.

2.  The evidence received subsequent to the December 1982 final denial of the claim for service connection for a gastrointestinal disorder is new, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim seeking service connection for a gastrointestinal disorder.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A December 1982 rating decision denied service connection for a gastrointestinal disorder.  At that time, VA medical records showed that the Veteran was diagnosed with a duodenal ulcer in November 1979.  While it was noted that the Veteran was assessed with a questionable gastritis condition while in service, there was no diagnosis of a duodenal ulcer and the first diagnosis of the condition did not occur until nine years after separation from service.  Further, the RO noted that the ulcer condition was not shown in service or within the presumptive period and that the Veteran had not submitted any evidence to substantiate his claim.   The evidence of record at the time of the December 1982 rating decisions included the Veteran's service medical records and VA medical records.

The Veteran was notified of the denial.  However, no appeal was received from the Veteran.  No new and material evidence was received within one year of the notification of the denial.  Therefore, the December 1992 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2015).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final December 1982 rating decision includes March 2007 and September 2011 VA examination reports, as well as VA and private treatment records.  The March 2007 VA examiner's opinion reported that the Veteran's peptic ulcer disease and recurrent problems with reflux appeared to have occurred after active service.  The examiner also reported that the Veteran's symptoms of reflux, gastric irritation, and H. Pylori may have been present during active duty.  That new evidence relates to the Veteran's gastrointestinal disorder to his active service and relates to an unestablished fact necessary to substantiate the claim.  For the purposes of reopening only, that evidence is presumed credible. Justus v. Principi, 3 Vet. App. 510 (1992).

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for a gastrointestinal disorder is reopened.  


ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for a gastrointestinal disorder is reopened; to that extent only, the appeal is granted.  




REMAND

Before addressing the merits of the Veteran's reopened claim for service connection for a gastrointestinal disorder, the Board finds that additional development of the evidence is required.  Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Here, the Board notes that the Veteran was treated for stomach pains in service in 1970.  

A March 2007 VA examination report shows that the Veteran was diagnosed with peptic ulcer disease.  After examination, the VA examiner opined that the Veteran's peptic ulcer disease with subsequent surgery and recurrent problems with reflux appeared to have occurred after service.  The examiner then noted that symptoms of reflux, gastric irritation, and H. pylori may have been present during active duty time.  

A September 2011 VA examination report shows that the Veteran was diagnosed with hiatal hernia and peptic ulcer disease.  After examination, the VA examiner opined that it was less likely as not that the Veteran's duodenal ulcer was related to the treatment he received in military service and that the Veteran's symptoms were related to alcohol intake that was alleviated by abstinences.

The Board finds that the Veteran's must be scheduled for an additional VA examination to ascertain whether the gastrointestinal symptoms he experienced during service are related to his current condition.  The Board notes the March 2007 VA examiner's opinion is speculative in nature as it was reported that reflux, gastric irritation, and H. pylori "may have" been present during the Veteran's active service, and is therefore inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be provided).

The Board also finds that the September 2011 VA examiner opinion is incomplete as the examiner did not address the March 2007 VA examiner's opinion that the Veteran's symptoms of reflux, gastric irritation, and H. pylori may have been present during active service.  While the Board notes that the March 2007 VA examiner's opinion is speculative for adjudication purposes, the contentions put forth must now be addressed to determine if there is a nexus between the Veteran in-service symptomatology and his current disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination before an appropriate specialist regarding his claim for service connection for a gastrointestinal disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The rationale for all opinions expressed should be provided.  The electronic claims folder must be made available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report. 

The examiner is request to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disorder originated during, or is otherwise etiologically related to active military service, or manifested within one year of discharge therefrom.  In doing so, the examiner should consider the Veteran's lay statements, including his account symptomatology during and post service and post-service treatment.  The examiner should also consider the March 2007 and September 2011 VA examination reports.

If an opinion cannot be expressed without resort to speculation, the examiner should discuss why such is the case.  In this regard, the examiner should explain whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Thereafter, readjudicate the claim on a de novo basis.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


